DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 09/03/2019, 12/17/2019, 01/27/2021, 03/09/2021, and 06/15/2022 have been considered.

Drawings
The drawings filed on 09/03/2019 are accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 7, lines 1-2 of claim 7 recite the phrase “at least about two times” is vague and indefinite because it does not clearly describe what ranges Applicant considers to be appear to be “at least about two times.”  Thus, it is vague and indefinite as to what “at least about two times” comprises.  For purposes of examination, the Examiner will consider “at least about two times” to be a range of a thermal conductivity of air exactly two times the thermal conductivity of air and greater.  Appropriate correction is required.
Regarding claim 19, claim 19 recites the subject matter recited in claim 7.  Thus, claim 19 is rejected for the reasons set forth regarding claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 and 19-20 are rejected under 35 USC § 103 as being unpatentable over Sachs (U.S. Patent Publication 2011/0178707 A1); in view of Kishi (Japanese Patent Publication JP 2013120173 A –Both a Japanese language version and English translated specification [Generated 08/13/2022] and claims are provided with this action).
Regarding claim 1, Sachs discloses a thermal regulation system (Sachs: Abstract [“The gyroscope bias can also be determined by measuring gyroscope biases at various temperatures in a non-factory setting…”]) comprising:
a sensor (Sachs: FIG. 1; ¶27 [“MEMS based motion sensors include an accelerometer, a compass and a gyroscope. One of ordinary skill in the art will appreciate that the present invention is not limited to MEMS based devices, that the MEMS based embodiments disclosed herein are exemplary…”]); and
one or more temperature adjusting devices that are (1) in thermal communication with the sensor, and (2) configured to adjust a temperature of the sensor from an initial temperature to a predetermined temperature at a rate of temperature change that meets or exceeds a threshold value (Sachs: ¶61 [“…the handheld device can heat itself and can calculate the temperature dependence during this self-heating. For example, when a hand-held device is charging its battery, the handheld device is typically stationary and heating. In this case, temperature compensation can occur. Alternatively, heating elements such as resistors can be placed on the board with the gyroscope, such that heating can occur when the system is stationary. Alternatively, other components can be used to generate heat. For example, processors that exist on the board with the gyroscope can be used as heaters by running code on them.”]; ¶59 [“…as the temperature increases by 5 Celsius degrees (5 C), the gyroscope bias will not change enough to impact an application, but this change will still be measurable. As new bias measurements are made using the various methods discussed above, the dependence of the gyroscope bias versus temperature can be modeled. Eventually, a slope (TempSlope) and offset (TempOffset) can be determined such that the gyroscope data (RawGyro) can be corrected (CorrectGyro) using…”] {Including unnumbered Equation.}).
However, Sachs fails to explicitly disclose a filler provided in a space between a sensor and at least one of the one or more temperature adjusting devices.
Kishi discloses a filler provided in a space between a sensor and at least one of the one or more temperature adjusting devices (Kishi: FIG. 1; pg. 2, para. 4 [“…a temperature measuring body 12 inserted into the metal tube 10, and a heating element 11 and a temperature measuring body 12. It is formed so that the filler 13 filled in the metal tube 10 so as to surround and the inner and outer surface sides of the opening end portion 10a of the metal tube 10 are inserted, and the opening end portion 10a is closed…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a filler in a space between a sensor and at least one or more temperature adjusting devices, disclosed by Kishi, into Sachs, with the motivation and expected benefit of providing a thermally conductivity filler between the sensor and at least one or more temperature adjusting devices to isolate the sensor from debris.  This method for improving Sachs, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Sachs and Kishi to obtain the invention as specified in claim 1.

Regarding claim 2, Sachs, in view of Kishi, teach all the limitations of the parent claim 1 as shown above.  Sachs additionally discloses the sensor and the one or more temperature adjusting devices are installed on a shared substrate (Sachs: (Sachs: ¶61 {See above.}).
Regarding claim 16, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Sachs, in view of Kishi, teach all the limitations of the parent claim 1 as shown above.  Sachs additionally discloses the sensor and the one or more temperature adjusting devices are installed on a shared chip (Sachs: FIG. 1; ¶27 {See above.}).

Regarding claim 4, Sachs, in view of Kishi, teach all the limitations of the parent claim 1 as shown above.  Sachs additionally discloses the sensor is an inertial measurement unit (IMU) (Sachs: FIG. 1; ¶29 [“…the MEMS based embodiments disclosed herein are exemplary, and that the present invention can be implemented with any accelerometer, compass and gyroscope that can be incorporated in a handheld device. One of ordinary skill in the art will appreciate that other types of inertial sensors that can be included in a handheld device, for example, quartz sensors, can also be used in the present invention. Other types of inertial sensors that include mechanical components on the micron or millimeter scale and can be combined with electronic circuitry can also be used in the present invention.”]).

Regarding claim 5, Sachs, in view of Kishi, teach all the limitations of the parent claim 1 as shown above.  Sachs additionally discloses the sensor is a gyroscope (Sachs: FIG. 1; ¶27 {See above.}).

Regarding claim 6, Sachs, in view of Kishi, teach all the limitations of the parent claim 1 as shown above.  Sachs additionally discloses the one or more temperature adjusting devices include a plurality of temperature adjusting devices uniformly distributed around the sensor in a three-dimensional or a two-dimensional space (Sachs: FIG. 1; ¶31 [“Other types of MEMS based accelerometers can contain a small heater at the bottom of a very small dome, which heats the air inside the dome to cause it to rise. A thermocouple on the dome determined where the heated air reaches the dome and the deflection off the center is a measure of the acceleration applied to the sensor. MEMS based accelerometers generally operate in-plane, that is, they are designed to be sensitive only to a direction of the plane of the die. By integrating two devices perpendicularly on a single die a two-axis accelerometer can be made. By adding an additional out-of-plane device, three axes can be measured.  Accelerometers with integral electronics offer readout electronics and self-test capability..”]).

Regarding claim 7, Sachs, in view of Kishi, teach all the limitations of the parent claim 1 as shown above.  Kishi additionally discloses the filler has a thermal conductivity that is at least about two times of a thermal conductivity of air (Kishi: FIG. 1; pg. 3, para. 2 [“…The filler 13 is used to make the temperature in the metal tube 10 substantially uniform, and includes magnesium oxide (having good thermal conductivity and electrical insulation and an average particle size of 100 μm). Magnesia) powder is used. An epoxy resin having heat insulation and electrical insulation is used for the resin portion 14.”] {The Examiner notes that epoxy resin was well-known at the time of the invention to have a thermal conductivity that is at least two times of a thermal conductivity of air.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a filler having a thermal conductivity that is at least about two times of a thermal conductivity of air, disclosed by Kishi, into Sachs, as modified by Kishi, with the motivation and expected benefit of providing a thermally conductivity filler between the sensor and at least one or more temperature adjusting devices to isolate the sensor from an ambient environment.  This method for improving Sachs, as modified by Kishi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Sachs and Kishi to obtain the invention as specified in claim 7.
Regarding claim 19, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.
Regarding claim 8, Sachs, in view of Kishi, teach all the limitations of the parent claim 1 as shown above.  Kishi additionally discloses the filler thermally isolates the sensor from debris (Kishi: FIG. 1; {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a filler that thermally isolates the sensor from debris, disclosed by Kishi, into Sachs, as modified by Kishi, with the motivation and expected benefit of providing a thermally conductivity filler between the sensor and at least one or more temperature adjusting devices to isolate the sensor from an ambient environment.  This method for improving Sachs, as modified by Kishi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Sachs and Kishi to obtain the invention as specified in claim 7.

Regarding claim 9, Sachs, in view of Kishi, teach all the limitations of the parent claim 1 as shown above.  Sachs additionally discloses bias error of the sensor during a transient state between the initial temperature and the predetermined temperature is corrected based on a known temperature response of the bias error of the sensor (Sachs: ¶10 [“…the handheld device is placed in a non-factory setting in which the handheld device is not subject to a strong linear acceleration and the handheld device is not subject to a rapidly changing magnetic field. In that setting, when the temperature changes, gyroscope biases at various temperature values are measured and stored in a database.”]; FIG. 1; ¶59-61 {See above.}).

Regarding claim 10, Sachs, in view of Kishi, teach all the limitations of the parent claim 9 as shown above.  Sachs additionally discloses the known temperature response of the bias error of the sensor is determined by a user prior to using the sensor (Sachs: ¶10; FIG. 1; ¶59-61 {See above.}).

Regarding claim 11, Sachs, in view of Kishi, teach all the limitations of the parent claim 9 as shown above.  Sachs additionally discloses the bias error of the sensor is compensated for based on the known temperature response of the bias error during (i) the transient state between the initial temperature and the predetermined temperature and (ii) a constant temperature state in which the sensor is at the predetermined temperature (Sachs: ¶10; FIG. 1; ¶59-61 {See above.}).

Regarding claim 12, Sachs, in view of Kishi, teach all the limitations of the parent claim 1 as shown above.  Sachs additionally discloses a bias error of the sensor is corrected when the sensor is at the predetermined temperature based on a known temperature response of the bias error of the sensor at the predetermined temperature (Sachs: FIG. 1; ¶59-61 [“…as the temperature increases by 5 Celsius degrees (5 C), the gyroscope bias will not change enough to impact an application, but this change will still be measurable. As new bias measurements are made using the various methods discussed above, the dependence of the gyroscope bias versus temperature can be modeled. Eventually, a slope (TempSlope) and offset (TempOffset) can be determined such that the gyroscope data (RawGyro) can be corrected (CorrectGyro) using…”] {Including unnumbered Equation.} {See above.}).

Regarding claim 13, Sachs, in view of Kishi, teach all the limitations of the parent claim 12 as shown above.  Sachs additionally discloses the known temperature response of the bias error of the sensor at the predetermined temperature is determined by a user prior to using the sensor (Sachs: FIG. 1; ¶59-61 {Including unnumbered Equation.} {See above.}).

Regarding claim 14, Sachs, in view of Kishi, teach all the limitations of the parent claim 12 as shown above.  Sachs additionally discloses the bias error of the sensor is compensated for based on the known temperature response of the bias error during a constant temperature state in which the sensor is at the predetermined temperature (Sachs: FIGS. 3A-3B; ¶54-55 [“…according to an aspect of the present invention, a value of the quaternion based angular velocity term that is calculated when the compass and the accelerometer data are valid is stored in a memory location and used in equation (ii), in scenarios in which the compass data and/or the accelerometer data are unreliable. At Step 308, the gyroscope's estimated bias error is compensated for. The gyro bias error to be compensated is determined by using either the quaternion based angular velocity determined in real time (in a scenario in which the accelerometer and compass data are valid), or the quaternion based angular velocity…”]).

Regarding claim 15, Sachs discloses a method of regulating a temperature of a sensor(Sachs: Abstract [“The gyroscope bias can also be determined by measuring gyroscope biases at various temperatures in a non-factory setting…”]) comprising:
sensing an initial temperature of the sensor with a temperature sensor (Sachs: FIG. 1; ¶59-61 {Including unnumbered Equation.} {See above.});
providing a thermal stimulus from one or more temperature adjusting devices (1) in thermal communication with the sensor, and (2) configured to adjust a temperature of the sensor from the initial temperature to a predetermined temperature at a rate of temperature change that meets or exceeds a threshold value(Sachs: ¶61 [“…the handheld device can heat itself and can calculate the temperature dependence during this self-heating. For example, when a hand-held device is charging its battery, the handheld device is typically stationary and heating. In this case, temperature compensation can occur. Alternatively, heating elements such as resistors can be placed on the board with the gyroscope, such that heating can occur when the system is stationary. Alternatively, other components can be used to generate heat. For example, processors that exist on the board with the gyroscope can be used as heaters by running code on them.”]; ¶59 [“…as the temperature increases by 5 Celsius degrees (5 C), the gyroscope bias will not change enough to impact an application, but this change will still be measurable. As new bias measurements are made using the various methods discussed above, the dependence of the gyroscope bias versus temperature can be modeled. Eventually, a slope (TempSlope) and offset (TempOffset) can be determined such that the gyroscope data (RawGyro) can be corrected (CorrectGyro) using…”] {Including unnumbered Equation.}); and
determining when the initial temperature of the sensor falls outside of a predetermined temperature range  (Sachs: FIGS. 3A-3B; ¶57-60 [“Under these conditions, the gyroscope bias and the temperature can be stored in a table (Steps 356 and 358)…”]).
wherein a filler is provided in a space between the sensor and at least one of the one or more temperature adjusting devices.
Kishi discloses a filler provided in a space between a sensor and at least one of the one or more temperature adjusting devices (Kishi: FIG. 1; pg. 2, para. 4 [“…a temperature measuring body 12 inserted into the metal tube 10, and a heating element 11 and a temperature measuring body 12. It is formed so that the filler 13 filled in the metal tube 10 so as to surround and the inner and outer surface sides of the opening end portion 10a of the metal tube 10 are inserted, and the opening end portion 10a is closed…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a filler in a space between a sensor and at least one or more temperature adjusting devices, disclosed by Kishi, into Sachs, with the motivation and expected benefit of providing a thermally conductivity filler between the sensor and at least one or more temperature adjusting devices to isolate the sensor from debris.  This method for improving Sachs, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Sachs and Kishi to obtain the invention as specified in claim 15.
Regarding claim 20, the claim recites limitations found within claim 15, and is rejected under the same rationale applied to the rejection of claim 15.

Regarding claim 17, Sachs, in view of Kishi, teach all the limitations of the parent claim 15 as shown above.  Sachs additionally discloses at least one of the one or more temperature adjusting devices is a heater (Sachs: ¶61 {See above.}).

Claim 18 is rejected under 35 USC § 103 as being unpatentable over Sachs, in view of Kishi; and further in view of Zhao (U.S. Patent Publication 2016/0313584 A1).
Regarding claim 18, Sachs, in view of Kishi, teach all the limitations of the parent claim 15 as shown above.  However, Sachs, in view of Kishi, fails to explicitly disclose at least one of the one or more temperature adjusting devices is a cooling device.
Zhao discloses a temperature control of a sensed position in a substrate by a temperature adjusting unit, where the temperature adjusting component comprises a heating device and a cooling device (Zhao: FIG. 5A; ¶23 [“…FIG. 5A is a schematic diagram illustrating temperature control of a sensed position in the substrate 3 by a temperature adjusting unit employed in the technical solution of the present invention. …The temperature adjusting component 802 comprises a heating device R+ and a cooling device R-.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least one of one or more temperature adjusting devices is a cooling device, disclosed by Zhao, into Sachs, as modified by Kishi, with the motivation and expected benefit of providing a thermally conductivity filler between the sensor and at least one or more temperature adjusting devices to isolate the sensor from an ambient environment.  This method for improving Sachs, as modified by Kishi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhao.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Sachs and Kishi and Zhao to obtain the invention as specified in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
E.P.O. Patent Publication EP 2 860 502 A1, to Hashimoto et al., discloses an optical fiber temperature sensor implements a temperature monitoring function in an interphase insulating material between sandwich bus bars.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864